Case 5:20-cv-00198-MMH-PRL Document 7 Filed 05/12/20 Page 1 of 5 PageID 41



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION


  JORGE ANIBAL TORRES PUELLO,

                Plaintiff,
                                                    Case No. 5:20-cv-198-Oc-34PRL
  vs.

  RAFAEL ANTONIO GUERRERO
  MENDEZ, et al.,

                Defendants.
                                             /

                                           ORDER

         THIS CAUSE is before the Court sua sponte. Plaintiff initiated the instant action on

  May 5, 2020, by filing a multi-count Expedited Verified Complaint for Injunctive Relief and

  Money Damages (Doc. 1; Complaint). Upon review, the Court finds that the Complaint

  constitutes an impermissible “shotgun pleading.” A shotgun complaint contains “multiple

  counts where each count adopts the allegations of all preceding counts, causing each

  successive count to carry all that came before and the last count to be a combination of

  the entire complaint.” See Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313,

  1321 & n.11 (11th Cir. 2015) (collecting cases). As a result, “most of the counts . . . contain

  irrelevant factual allegations and legal conclusions.” Strategic Income Fund, L.L.C. v.

  Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir. 2002). Consequently, in

  ruling on the sufficiency of a claim, the Court is faced with the onerous task of sifting out

  irrelevancies in order to decide for itself which facts are relevant to a particular cause of

  action asserted. See id. Here, each subsequent count of the Complaint incorporates by

  reference all allegations of all the preceding counts. See Complaint ¶¶ 22, 26.
Case 5:20-cv-00198-MMH-PRL Document 7 Filed 05/12/20 Page 2 of 5 PageID 42



         In the Eleventh Circuit, shotgun pleadings of this sort are “altogether unacceptable.”

  Cramer v. State of Fla., 117 F.3d 1258, 1263 (11th Cir. 1997); see also Cook v. Randolph

  County, 573 F.3d 1143, 1151 (11th Cir. 2009) (“We have had much to say about shotgun

  pleadings, none of which is favorable.”) (collecting cases). Indeed, the Eleventh Circuit

  has engaged in a “thirty-year salvo of criticism aimed at shotgun pleadings, and there is no

  ceasefire in sight.” See Weiland, 792 F.3d at 1321 & n.9 (collecting cases). As the Court

  in Cramer recognized, “[s]hotgun pleadings, whether filed by plaintiff or defendant, exact

  an intolerable toll on the trial court’s docket, lead to unnecessary and unchanneled

  discovery, and impose unwarranted expense on the litigants, the court and the court’s

  parajudicial personnel and resources.” Cramer, 117 F.3d at 1263. When faced with the

  burden of deciphering a shotgun pleading, it is the trial court’s obligation to strike the

  pleading on its own initiative, and force the plaintiff to replead to the extent possible under

  Rule 11, Federal Rules of Civil Procedure. See id. (admonishing district court for not

  striking shotgun complaint on its own initiative); see also Weiland, 792 F.3d at 1321 n.10

  (“[W]e have also advised that when a defendant fails to [move for a more definite

  statement], the district court ought to take the initiative to dismiss or strike the shotgun

  pleading and give the plaintiff an opportunity to replead.”). Accordingly, the Court will strike

  the Complaint and provide Plaintiff with the opportunity to file a corrected complaint in

  accordance with this Order.1

         In addition, upon review of the Complaint, Plaintiff appears to seek the entry of a

  temporary restraining order, as well as a preliminary injunction. See Complaint at 6-8.



         1   The Court notes that Plaintiff also appears to have mis-numbered the Counts in his
  Complaint in that he begins with “Count II” without identifying a “Count I.” See Complaint at 4.
  Plaintiff should correct this numbering error in his corrected complaint.
Case 5:20-cv-00198-MMH-PRL Document 7 Filed 05/12/20 Page 3 of 5 PageID 43



  However, Plaintiff has failed to comply with the procedural prerequisites for obtaining such

  relief. In the event that Plaintiff intends to seek entry of a temporary restraining order or

  preliminary injunction in this action, the Court takes this opportunity to remind Plaintiff of

  some of the requirements set forth in Rule 65, Federal Rules of Civil Procedure (Rule(s))

  and Local Rules 4.05 and 4.06, Local Rules of the United States District Court, Middle

  District of Florida (Local Rule(s)), which govern the entry of temporary restraining orders

  and preliminary injunctions.

         Rule 65(a) states that the Court may issue a preliminary injunction only on notice to

  the opposing party. See Fed. R. Civ. P 65(a). Likewise, Local Rule 4.06(a) dictates that

  notice must be given at least fourteen days in advance of a hearing on the matter. See

  Local Rule 4.06(a).    Moreover, Local Rule 4.06(b) requires the party applying for a

  preliminary injunction to comply with certain procedural requirements set forth in Local Rule

  4.05(b). See Local Rule 4.06(b)(1). For example, a request for injunctive relief must be

  made by separate, properly titled motion. See Local Rule 4.05(b)(1). Additionally, the

  motion must be accompanied by affidavits or a verified complaint establishing the threat of

  irreparable injury. See Local Rule 4.05(b)(2). Local Rule 4.05(b) also requires that the

  motion describe precisely the conduct sought to be enjoined, set forth facts on which the

  Court can reasonably determine the amount of security to be posted, be accompanied by

  a proposed form of the order, and contain a supporting legal memorandum. See Local

  Rule 4.05(b)(3). In addition, the legal memorandum in support of the motion must address

  four specific factors, including the likelihood of success, the threatened irreparable injury,

  the potential harm to the opposing parties, and the public interest, if any. See Local Rule

  4.05(b)(4).
Case 5:20-cv-00198-MMH-PRL Document 7 Filed 05/12/20 Page 4 of 5 PageID 44



         To the extent Plaintiff seeks a temporary restraining order, Rule 65(b)(1) does permit

  the Court, in certain circumstances, to issue a temporary restraining order “without written

  or oral notice to the adverse party or its attorney . . . .” However, to obtain such relief,

  Plaintiff must not only comply with all of the foregoing requirements governing preliminary

  injunctions, but also set forth specific factual allegations establishing that the threat of

  irreparable injury “is so imminent that notice and a hearing on the application for preliminary

  injunction is impractical if not impossible.” See Local Rule 4.05(b)(2); see also Rule

  65(b)(1)(A) (authorizing a temporary restraining order only if “specific facts in an affidavit

  or a verified complaint clearly show that immediate and irreparable injury, loss, or damage

  will result to the movant before the adverse party can be heard in opposition”). Thus,

  following the filing of his corrected complaint, if Plaintiff intends to seek a preliminary

  injunction or temporary restraining order, Plaintiff must review and comply with all

  requirements of the Rules and the Local Rules of this Court.

         Accordingly, it is

         ORDERED:

         1.      The Expedited Verified Complaint for Injunctive Relief and Money Damages

                 (Doc. 1) is STRICKEN.

         2.     Plaintiff shall file a corrected complaint2 consistent with the directives of this

                 Order on or before June 2, 2020. Failure to do so may result in a dismissal

                 of this action.




         2The filing of the corrected complaint does not affect any right Plaintiff may have to amend
  as a matter of course pursuant to Federal Rule of Civil Procedure 15(a)(1).
Case 5:20-cv-00198-MMH-PRL Document 7 Filed 05/12/20 Page 5 of 5 PageID 45



        3.     Defendants shall respond to the corrected complaint in accordance with the

               requirements of Rule 15 of the Federal Rules of Civil Procedure.

        DONE AND ORDERED in Chambers on May 12, 2020.




  lc11
  Copies to:

  Counsel of Record
  Pro Se Parties
